proof offered to establish the crimes." Brown v. Ohio, 432 U.S. 161, 166
                    (1977) (internal quotation omitted). Therefore, convictions for both do not
                    violate the proscriptions against double jeopardy.       See Blockb urger v.
                     United States, 284 U.S. 299, 304 (1932) (establishing an elements test for
                     double jeopardy purposes); Jackson v. State, 128 Nev. „ 291 P.3d
                     1274, 1278 (2012), petition for cert. filed, 81 U.S.L.W. (U.S. Mar. 5, 2013)
                     (No. 12-9118); see also State of Nevada v. Eighth Judicial Dist. Court, 116
                     Nev. 127, 135 & 136 n.7, 994 P.2d 692, 697 & n.7 (2000) (DUI and "traffic
                     code infractions occurring during the same driving episode" each require
                     proof of an element the other does not and are not the same offenses under
                    Blockburger). We conclude that the district court did not err by rejecting
                     Anderson's claim or abuse its discretion by denying his motion to dismiss.
                     See Hill v. State, 124 Nev. 546, 550, 188 P.3d 51, 54 (2008) (we review a
                     district court's denial of a motion to dismiss for an abuse of discretion).
                     Accordingly, we
                                 ORDER the judgment of conviction AFFIRMED.'




                                             Gibbons



                     Douglas                                        Saitta


                           'The fast track response submitted by the State uses an improper
                     typeface, 11-point Anal, and therefore fails to comply with NRAP 32(a)(5).
                     Counsel for the State is cautioned that the failure to comply with the
                     briefing requirements in the future may result in the imposition of
                     sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A

                111111101                                     WPM
                cc: Hon. Robert W. Lane, District Judge
                     Gibson Law Group
                     Nye County District Attorney
                     Attorney General/Carson City
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) I947A


                        111PglIME: